                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MARK GULLETT,                                  )
                                               )
      Plaintiffs,                              )
                                               )
v.                                             )    Cause No.: 4:18-CV-01571 JCH
                                               )
CITY OF SAINT LOUIS, MISSOURI, et              )
al.                                            )
                                               )
       Defendants.                             )


                              MEMORANDUM AND ORDER

               This matter is before the Court on Defendants City of St. Louis Missouri, Scott

Boyher, Randy Jemerson, Mathew Karnowski, Gerald Leyshock, Brian Rossomanno, and

Timothy Sachs’ Motion to Dismiss Amended Complaint and Alternative Motion to Strike, filed

February 28, 2019. (ECF No. 37). Defendants filed a virtually identical motions in Nelson v. City

of St. Louis Missouri, No. 4:18-CV-1561 JCH (E.D. Mo.) and in Laird v. City of St. Louis

Missouri, No. 4:18-CV-01567 AGF (E.D. Mo.) Upon consideration of the parties’ submissions,

the Court now adopts the reasoning and holdings expressed in Laird, No. 4:18-CV-1567 AGF,

2019, WL 2647273 (E.D. Mo. June 27, 2019).

                                        CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss and in the Alternative

Motion to Strike (ECF No. 37) is GRANTED in part and DENIED in part. The motion is

GRANTED only as to Plaintiffs’ § 1983 Monell claim against Defendant City of St. Louis based

on failure-to-train in Count IV (the remainder survives dismissal), and is GRANTED as to the

request for punitive damages on the state-law claims against City of St. Louis and against Gerald

                                               1
Leyshock, Timothy Sachs, Scott Boyher, Randy Jemerson, Matthew Karnowski, and Brian

Rossomano in their official capacities. The motion is otherwise DENIED.



Dated this 7th of August, 2019.


                                                                         /s/ Jean C. Hamilton
                                                                       JEAN C. HAMILTON
                                                            UNITED STATES DISTRICT JUDGE




                                              2
